DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-27 are objected to because of the following informalities:  
Regarding claim 22, the limitation “wherein the core member has a first surface to be arranged abutting the core member in a non-bonded relationship” should be “wherein the film layer has a first surface to be arranged abutting the core member in a non-bonded relationship”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
Regarding claim 3, the limitation “wherein the inner film layer is to be disposed between the core member and film layer” requires the inner film layer to be disposed between the core member and the film layer.  Claim 1 requires the film layer to be arranged abutting the core member.  Therefore, claim 3, being dependent upon claim 1, is not enabled since the film layer cannot be abutting the core member and have an inner film layer placed in between.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randa (Patent No. US 5,171,635).
As to claim 1, Randa discloses a jacket for an elongated assembly, the jacket comprising: 
a film layer to surround a core member of the elongated assembly (col. 1, lines 50-56 discloses a conductive core with a first polymeric insulation layer surrounding the conductive core), wherein the film layer has a first surface to be arranged abutting the core member in a non-bonded relationship (col. 2, lines 60-65 discloses that the film layer can be in the form of a thin film tape and wrapped helically around the conductor; Examiner’s note: the term non-bonded is 
a braided, woven, or warp-knit layer (col. 3 lines 6-9) comprising high-melt filament (col. 3 lines 9-15; tables 1-4) having a titer from 30 to 800 denier (col. 6 lines 54-58); and 
a bonding region between the braided, woven, or warp-knit layer and a second surface of the film layer to adhere at least a portion of the high-melt fibers (col. 3 lines 16-51).  
As to claim 2, Randa discloses that the jacket is a tubular member or formed by wrapping a sheet to surround the core membrane (col. 2 lines 60-65).  
As to claim 8, Randa discloses that the film layer comprises a fluoropolymer, a polyimide, polyamide, or UHMWPE (col. 2 lines 11-46).  
As to claim 9, Randa discloses that the film layer has a thickness from 0.010 mm to 5 mm (col. 2 lines 49-50 discloses an example where the thickness of the film layer is 0.5 to 5 mils; tables 2-3).  
As to claim 10, Randa discloses that the high-melt filament comprises fluoropolymer fibers, polyamide fibers, polyester fibers, UHMWPE, meta-aramids, or para-aramids (col. 3 lines 6-15; tables 1-2).  
As to claim 11, Randa discloses that the high-melt filament having a titer from 45 to 600 denier (col. 6 lines 54-58).  
As to claim 12, Randa discloses that the bonding region comprises one or more of a fluorinated ethylene propylene (FEP), perfluoroalkoxy polymer (PFA), or a silicone adhesive (tables 1-2).  
As to claim 13, Randa discloses that the filaments are bonded to the film layer using at least one of plasma or heat (col. 3 lines 25-40).  
As to claim 14, Randa discloses that the jacket is flexible and has a low force to plastic deformation (col. 1 lines 8-34; furthermore, Randa discloses the use of the same materials as the instant application).  
As to claim 15, Randa discloses that the braided, woven, or warp-knit layer comprises an outer surface that is resistant to wrinkling when the jacket is assembled with the elongated assembly and bent (inherently met since the jacket of Randa has a similar structure and uses similar materials as the jacket of the instant application; Furthermore, Randa discloses choosing materials that offer a better balance of flexibility and low-springback with good abrasion resistance and high cut-through resistance, col. 1 lines 15-23).  
As to claim 16, Randa discloses that the jacket has an abrasion resistance of at least 15% greater than the abrasion resistance of a jacket without a bonding region (col. 1 lines 40-46; inherently met since the jacket of Randa has a similar structure and uses similar materials as the jacket of the instant application).  
As to claim 17, Randa discloses that the jacket has a cut-through resistance higher than the cut-through resistance of a jacket without a bonding region (table 4 shows test results for cut-through force for different examples; inherently met since the jacket of Randa has a similar structure and uses similar materials as the jacket of the instant application).  
As to claim 18, Randa discloses that the jacket has a cut-through resistance at 23°C of at least 10% greater than the cut-through resistance of a jacket without a bonding region (table 4 shows test results for cut-through force for different examples; inherently met since the jacket of Randa has a similar structure and uses similar materials as the jacket of the instant application).  
As to claim 19, Randa discloses a jacket for an elongated assembly, the jacket comprising: 

a braided, woven, or warp-knit layer (col. 3 lines 6-9) comprising high-melt filament (col. 3 lines 9-15; tables 1-4) having a titer from 30 to 800 denier (col. 6 lines 54-58); and 
a bonding region between the braided, woven, or warp-knit layer and the film layer to adhere at least a portion of the high-melt fibers (col. 3 lines 16-51), wherein the jacket has abrasion resistance of at least 15% greater than the abrasion resistance of a jacket without a bonding region (col. 1 lines 40-46; inherently met since the jacket of Randa has a similar structure and uses similar materials as the jacket of the instant application).  
As to claim 20, Randa discloses a jacket for an elongated assembly, the jacket comprising: 
a film layer (col. 1, lines 50-56 discloses a conductive core with a first polymeric insulation layer surrounding the conductive core); 
a braided, woven, or warp-knit layer (col. 3 lines 6-9) comprising high-melt filament (col. 3 lines 9-15; tables 1-4) having a titer from 30 to 800 denier (col. 6 lines 54-58); and 
a bonding region between the braided, woven, or warp-knit layer and the film layer to adhere at least a portion of the high-melt fibers (col. 3 lines 16-51), wherein the jacket has a cut-through resistance higher than the cut-through resistance of a jacket without a bonding region (table 4 shows test results for cut-through force for different examples; inherently met since the jacket of Randa has a similar structure and uses similar materials as the jacket of the instant application).  
As to claim 21, Randa discloses that the jacket has a cut-through resistance at 23°C of at least 10% greater than the cut-through resistance of the jacket without a bonding region (table 4 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randa (Patent No. US 5,171,635) in view of Ferdinand et al. (EP 1863040 A2).
As to claim 22, Ferdinand discloses an elongated assembly (fig. 4) comprising: 
a core member having: 
one or more cables 19, 20, 21; and 
a surrounding layer 25 for enclosing the one or more cables; and 
a jacket surrounding the core member, wherein the jacket comprises: 
a film layer 8 to surround the core member, wherein the film layer has a first surface to be arranged abutting the core member in a non-bonded  relationship (Examiner’s note: the term non-bonded is broad; therefore, the examiner interprets this to mean no physical item or adhesive layer joining the materials together); 
a braided, woven, or warp-knit layer 9 comprising high-melt fibers (pg. 3 discloses that the threads of the braid consist of for example aramid yarn, which is surrounded by a shell of high temperature resistant material).

However, Ferdinand does not explicitly disclose a braided, woven, or warp-knit layer comprising high-melt fibers having a titer from 30 to 800 denier.
Randa discloses a braided, woven, or warp-knit layer comprising high-melt fibers having a titer from 30 to 800 denier (col. 6 lines 54-58).
Ferdinand discloses that layer 9 is designed so tight that it results in an at least 90% of optical coverage of layer 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the braided layer of Ferdinand have a titer from 30 to 800 denier as taught by Randa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  It is well known that adjusting the titer of a braided layer affects the opacity or coverage of the braided layer.
As to claim 23, Ferdinand discloses that the film layer and the surrounding layer are arranged in a non-bonded relationship (pg. 3 discloses that the surrounding layer 25 is mounted over the insulating layer; Examiner’s note: the term non-bonded is broad; therefore, the examiner interprets this to mean no physical item or adhesive layer joining the materials together).  
As to claim 24, Ferdinand discloses that the one or more cables comprise optical fibers, conductors, coaxial cables, pairs or combinations thereof (see abstract disclosing electric wires).  
As to claim 25, Ferdinand discloses that the surrounding layer is an electromagnetic energy shielding layer (pg. 3 discloses that the surrounding layer is a shield made of copper wire mesh).  
As to claim 26, Ferdinand does not explicitly disclose that the shielding layer comprises a metal braided shield, an aluminized polyimide shield, a polyimide shield, or combinations thereof.  
Ferdinand discloses that screen layer 25 can be formed of for example a copper wire mesh.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shielding layer of Ferdinand be made of a metal braid, an aluminized polyimide shield, a polyimide shield, or a combination thereof since it was known in the art that since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claim 27, Ferdinand discloses that the surrounding layer is a strength membrane (fig. 4; layer 24 can be considered part of the surrounding layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847